 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL ANTHONY RAMOS,                             Case No. 1:18-cv-00207-AWI-SAB-HC

12                  Petitioner,                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION, GRANTING
13           v.                                         MOTION TO DISMISS IN PART, AND
                                                        REFERRING MATTER BACK TO
14   DANIEL PARAMO,                                     MAGISTRATE JUDGE

15                  Respondent.                         (ECF Nos. 11, 16)

16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254.

19          On July 24, 2018, the Magistrate Judge issued Findings and Recommendation that

20 recommended granting Respondent’s motion to dismiss and allowing Petitioner to proceed with

21 his sole exhausted claim. (ECF No. 16). This Findings and Recommendation was served on

22 Petitioner and contained notice that any objections were to be filed within thirty (30) days of the

23 date of service of that order. The Court subsequently granted an extension of time to file

24 objections. (ECF No. 19). To date, Petitioner has filed no objections, and the time for doing so

25 has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

27 a de novo review of the matter. Having carefully reviewed the entire file, the Court concludes

28 that the Findings and Recommendation is supported by the record and proper analysis.


                                                    1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The Findings and Recommendation (ECF No. 16) issued on July 24, 2018 is

 3           ADOPTED;

 4        2. Respondent’s motion to dismiss (ECF No. 11) is GRANTED;

 5        3. Petitioner is allowed to proceed with the sole exhausted claim of the petition

 6           (ineffective assistance of trial counsel for failure to impeach a witness regarding her

 7           probation status); and

 8        4. This matter is referred back to the Magistrate Judge for further proceedings.

 9
     IT IS SO ORDERED.
10

11 Dated: December 20, 2018
                                              SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
